Citation Nr: 0415036	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-22 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1964 to March 
1965 and from May 1968 to December 1968.  He also had a 
period of verified active duty for training from January 15 
to January 19, 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO decision that 
denied service connection for left and right knee 
disabilities.  

It is noted that the veteran's initial September 2002 claim 
only specified a desire for service connection for a left 
knee disability.  In a September 2002 decision, the RO denied 
service connection for left and right knee disabilities.  
Both claims were developed, by the RO, for appellate review 
and subsequent statements on file reflect the veteran's 
intent to appeal both claims to the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran claims that his left knee was injured at Myrtle 
Beach Air Force Base in January 1984, when he jumped onto an 
aircraft.  He claims that this injury occurred while he was 
on active duty for training in the Maryland Air National 
Guard.  Evidence on file shows that he had a period of 
verified active duty for training from January 15 to January 
19, 1984.  He has indicated he received treatment from his 
private physician, J.A.C., M.D., shortly after injuring his 
knee.  There are two statements on file, from J.A.C., M.D., 
both of which are dated in 1985.  One statement, dated in 
September 1985, is particularly significant as it essentially 
corroborates the veteran's account of the events surrounding 
his left knee injury.  The record suggests that there may be 
outstanding records from Dr. J.A.C.; as such,  yet another 
attempt should be made to obtain related records prior to 
appellate review.

Other records on file suggest that the veteran may have 
received treatment at the Wakefield Air National Guard Base 
shortly after sustaining his left knee injury.  There are no 
Air National Guard records on file reflecting left knee 
medical treatment; attempts should be made to obtain any 
outstanding records.  He has also indicated that he has 
received more current knee treatment from Dr. C. at Fort 
Howard Hospital as well as from Dr. D at VA.  These records 
should be obtained as well.

The veteran has not yet been afforded a comprehensive VA 
examination to determine the etiology of his currently 
diagnosed knee problems.  It is noted that the September 2002 
VA examination was not conducted in conjunction with a claims 
file review.  On remand, appropriate action should be taken. 

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including the duty to obtain medical opinion where necessary, 
as well as an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Given the aforementioned, the RO should 
ensure that there has been full compliance with the VCAA.

In view of the foregoing, this case is remanded to the AMC 
for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for knee problems, 
to include J.A.C., M.D., Dr. D of VA, and 
Dr. C of Fort Howard Hospital.  After 
securing the necessary release(s), the RO 
should obtain copies of those records and 
have them associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain the records mentioned 
above or other records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard.  

3.  The RO should contact the Maryland 
Air National Guard and request that any 
records relating to knee problems be 
sent, particularly including any records 
from 1984 and 1985.  

4.  The RO is to arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the nature and etiology of any 
knee problems, to include whether such 
are related to an alleged injury in 
January 1984.  It is of high importance 
that the veteran's entire claims file be 
made available to the examining physician 
for review in this case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate tests and 
studies are to be performed.  All medical 
findings are to be reported in detail.  
Following an examination of the veteran 
and a review of the record, the examiner 
is to offer a medical opinion as to 
whether it is at least as likely as not 
that any diagnosed knee problem(s) is/are 
related to a disease or injury in 
service, to include an injury allegedly 
occurring in January 1984 in which the 
veteran jumped onto an aircraft.  A 
complete rationale for any opinion 
rendered is to be included in the report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


